BROCHIN, JAD.,
(dissenting).
Since I am unable to perceive any current justification for the rule insulating owners of purely residential property from liability for injuries resulting from their negligent failure to clear ice and snow from abutting sidewalks, I would restrict our application of that rule to the narrowest possible compass consistent with the deference which we owe to decisions of our Supreme Court. In my view, those decisions require no more of us than to hold that the owner of property which is used solely as the owner’s own residence is exculpated from liability. I do not believe that we are obligated to extend that exculpatory rule to an owner of property which produces any significant amount of income. To the extent that decisions of our court may suggest a contrary result, I would not follow them. Accordingly, I would not extend the exculpatory rule to this case. I would therefore reverse the judgment appealed from and remand the case for trial.